Citation Nr: 1441903	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder with arthritis, including as secondary to the service-connected right knee disorder.

2. Entitlement to service connection for a right hip disorder, including as secondary to the service-connected right knee disorder.

3. Entitlement to service connection for residuals of a head injury, including as secondary to the service-connected right knee disorder. 

4. Entitlement to service connection for a right thigh and foot disorder with pain and numbness, including as secondary to the service-connected right knee disorder.

5. Entitlement to service connection for residuals of a neck injury, including as secondary to the service-connected right knee disorder.

6. Entitlement to service connection for a disability manifested by loss of balance, including as secondary to the service-connected right knee disorder. 

7. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

8. Entitlement to an effective date earlier than November 24, 2003 for service connection for degenerative joint disease of the right knee, evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1973. He also served in the Air Force Reserve. 

This appeal to the Board of Veterans' Appeals (Board) is from decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2013, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing). During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it. 38 C.F.R. § 20.1304 (c) (2013). The issues previously included a claim described as a service connection for a back injury which was redundant since service connection for a low back injury exists. The issues have been combined for facility and the Board intimates no prejudice to the Veteran by proceeding in this manner. 

Sometime after February 2012, a CD of the Veteran's Social Security Administration (SSA) records, that includes private and VA treatment records dating from 2008 to 2010 and also his SSA award letter, were associated with the claims folder. Those records were not reduced to paper and associated with the claims folder nor were part of the VA Virtual file. However, since then the SSA records have been associated with the claims folder. It is not entirely certain if those SSA records were previously considered by the RO and they are not pertinent to the claim that will be adjudicated by the Board in this decision, an effective date earlier than November 24, 2003 for service connection for degenerative joint disease of the right knee. So a waiver of review of those SSA records by the RO is not necessary here. See 38 C.F.R. § 20.1304(c) (2013). The SSA records may be pertinent to the remainder of the claims on appeal, but those claims will be remanded so they will be brought to the attention of the RO in the remand portion of this decision. 

The issues of service connection for low back, right hip, right thigh and foot, residuals of a head injury, neck, loss of balance disorders, and a TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2001 determination, the RO did not reopen the previously denied claim of service connection for a right knee disability, now right knee degenerative joint disease, and the Veteran was notified of the determination and his procedural rights to appeal in April 2002, and he did not appeal. 

2. The Veteran's claim to reopen service connection for degenerative joint disease of the right knee, identified as a new claim on his behalf, was received on November 24, 2003. 


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than November 24, 2003 for service connection for degenerative joint disease of the right knee. 38 U.S.C.A. §5110, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.155, 3.156(c)(3), 3.160(d), 3.400, 20.200, 20.302, 20.1103 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and any medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that he is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For initial-rating claims, where, as here, service connection has been granted and the initial rating and an effective date have been assigned, the originating claim for service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and this line of precedent cases and progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance. The Veteran was provided the required SOC, also a supplemental SOC (SSOC), citing the applicable statutes and regulations and discussing the reasons and bases for assigning a 10 percent rating for his right knee degenerative joint disease as of November 24, 2003. So he has received all required notice concerning this claim 

With regard to the duty to assist, the Veteran with his claim, the file contains his service treatment records (STRs), post-service VA and private treatment records, the reports of his VA compensation examinations, and his and his representative's written and oral testimony and pleadings, including during the December 2013 Travel Board hearing before the Board. 

Regarding the December 2013 Travel Board hearing, 38 C.F.R. 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation. These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the Veteran's December 2013 hearing, all parties agreed as to the issues on appeal. The Veteran submitted additional evidence at the hearing, and there is no indication he has any additional evidence to submit or that there is any additional evidence for VA to obtain regarding his claims. The Board finds that its duties under Bryant have been met. Further, to the extent there were any shortcomings, the Veteran was not prejudiced as there is no indication there is any further outstanding evidence pertinent to his claim. The Board has found nothing in the file suggesting there is any outstanding available evidence for VA to obtain in respect to his claim. No further action therefore is required to comply with the duties to notify and assist him in developing the facts pertinent to his claim.


Earlier Effective Date

In an October 2009 rating decision, subsequent to an April 2009 Board decision reopening and then remanding the claim, the RO granted service connection for right knee degenerative joint disease, evaluated as 10 percent disabling, effective November 24, 2003, the date of receipt of the Veteran's reopened claim. The Veteran has appealed the effective date of the award by the RO. 

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3105(a) (2013).

The United States Court of Appeals for Veterans Claims (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show some exception to the finality (res judicata) of the prior decision denying the claim, such as by collaterally attacking it and showing it involved CUE. Flash v. Brown, 8 Vet. App. 332, 340 (1995). Else, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision. See Rudd v. Nicholson, (2006). Indeed, the Board has to summarily dismiss any such appeal outright, for lack of jurisdiction, rather than simply denying the claim on its underlying merits. Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006).

The Court has explained that the term "new claim," as it appears in 38 C.F.R. § 3.400 (q)(1)(ii), means a claim to reopen a previously and finally denied claim. See Sears, supra; see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Where a service-connection claim has been finally decided, before addressing that claim anew, VA must first determine whether new and material evidence has been submitted to reopen that claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. If new and material evidence is presented or secured with respect to a prior final and binding decision, the Secretary shall reopen and review the former disposition of that claim. 38 U.S.C.A. § 5108.

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a Substantive Appeal (VA Form 9 or equivalent) after a Statement of the Case (SOC) is furnished to the claimant. In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision (a NOD), VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal. See 38 C.F.R. §§20.200, 20.201, 20.202, 20.302 (2013). Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202 (2013).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The proper effective date for new and material evidence other than STRs received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400 (q)(2), 3.400 (r) (2013). 

There is an exception to the general rule governing reopened claims. In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits. See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

Revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective on October 6, 2006. 38 C.F.R. §3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records. Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. 38 C.F.R. § 3.156(c)(1). An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3). 

Relevant service records as defined by 38 C.F.R. § 3.156(c) include: (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim. See 38 C.F.R. § 3.156(c)(1).

The Court has established a three-prong test defining clear and unmistakable error (CUE). The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi,3 Vet. App. 310, 314 (1992). 

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated." Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996). An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error. See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific and rare kind of 'error.' It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in the original). The failure to fulfill the duty to assist cannot constitute CUE. See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.



Background

An initial claim for service connection for a right knee disorder, described as a subluxing patella, was received at the RO on July 16, 1980. In a January 1981 rating decision, the RO denied the Veteran's claim, determining that a pre-existing right knee condition was not permanently aggravated during. The Veteran was notified of the rating denial and his procedural appeal rights by the RO later in January 1981. 

In February 1981, the Veteran disagreed with the rating denial of his service connection claim. A SOC was issued in February 1982. In the SOC, additional STRs and post-service Air Force Reserve records through 1977 that had been received were considered. It was determined that the STRs did not show permanent aggravation of the Veteran's pre-existing right knee injury. 

In March 1982, a timely VA Form 1-9 was received, and the Veteran stated "I do not take issue with your decision". The claim was not prosecuted for appellate purposes. 

In April 1982, the RO denied the claim for service connection for a right knee disorder based on post-service Army National Guard medical records reporting a right knee injury, along with a 1980 statement from a VA physician regarding the Veteran's inability to perform duties due to a June 1980 injury. It was concluded that the Veteran had a period of active duty for training in 1980, yet the records did not establish permanent aggravation of the pre-existing right knee condition. In May 1982, the Veteran was notified of the rating denial and his procedural rights of appeal. A notice of disagreement and substantive appeal was not forthcoming. 

The interim record is absent for any communication regarding the Veteran's right knee until June 2001, when he requested reconsideration of his knee claim. In an August 2001 letter, the RO requested that the Veteran submit new and material evidence to reopen his service connection claim. In April 2002, absent receipt of any evidence, the RO denied the service connection for a knee disorder claim, and the RO informed him of his procedural rights to appeal. In a statement received later in April 2002, the Veteran indicated that he would refile at a later date. A notice of disagreement and substantive appeal was not received. 

On November 24, 2003 a VA Form 21-4138, Statement in Support of Claim, was received at the RO, indicating the Veteran's desire to file a new claim for a right knee condition. 

Additional service personnel records of the Veteran were received in January 2006 regarding the Veteran's active duty and also service in the Air Force Reserve. 

Received at the RO in May 2009 were service personnel records including a sick slip previously considered, dated from June through October 1980, reporting the Veteran sustained a knee injury during Reserve service. 

The October 2009 rating decision granted service connection for degenerative joint disease of the right knee, evaluated as 10 percent disabling, effective November 24, 2003, date of receipt of reopened claim. In an August 2009 VA medical examination report, a VA examiner opined that the Veteran's current right knee disability was likely related to an in-service knee injury sustained by the Veteran. 

Analysis

The Board has considered the evidentiary record, and it must be concluded that an effective date earlier than November 24, 2003 for service connection for degenerative joint disease of the right knee, evaluated as 10 percent disabling, is not available.

The evidence shows that the claim of service connection for a right knee disorder has been denied as a final rating on more than one occasion, most recently by RO determination in August 2001. In April 2002, the Veteran was notified of the rating determination denying his claim, and the procedural rights for an appeal. No notice of disagreement or substantive appeal was filed. In fact, later in an April 2002 statement, the Veteran specified his desire to reopen his claim at a later date. A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105. 

The Veteran attempted to reopen his claim of service connection for a right knee disorder in a statement received on November 24, 2003. Based on receipt of new and material evidence that was favorable, the RO then reopened and granted service connection for degenerative joint disease of the right knee, evaluated as 10 percent disabling, effective November 24, 2003, date of receipt of the reopened claim. The proper effective date for new and material evidence other than STRs received after a final disallowance, not the case here, is the date of receipt of the claim to reopen or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400 (q)(2), 3.400 (r). Following notification of the rating determination in April 2002, the record is absent for any communication regarding reopening of the claim the right knee claim from the Veteran or on his behalf until November 24, 2003. 

Also, while additional service personnel records, some not previously in the claims folder, were obtained in 2006 and 2009, the Board finds that those records do not constitute relevant official service department records under 38 C.F.R. § 3.156(c) requiring reconsideration of the claim. Those and similar records confirm the Veteran's right knee injury at the time of a period of ACDUTRA already conceded, as early as the initial January 1981 rating decision where it was determined that there had not been permanent aggravation of a pre-existing right knee disorder. 

The Board is aware of the assertions made by the Veteran that he originally filed his claim in 1980, and that there is earlier evidence in support of his claim. However, the Board is bound by the law which requires that the effective date of service connection based on new and material evidence is the date of receipt of the reopened claim, which is later than entitlement for the disability arose here. The provisions of 38 C.F.R. § 3.400 (q)(1)(ii) are applicable to his claim for an earlier effective date for service connection for degenerative joint disease of the right knee. Also, while the Veteran has asserted clear and unmistakable error in conjunction with his claim for an earlier effective date, he has to collaterally attack the prior decision and show there was clear and unmistakable error in the prior denial of the claim. Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

No such specific attack of the prior rating decision or any other rating for that matter is demonstrated. Furthermore, the Board has reviewed the prior August 2001 rating determination indicating that new and material evidence had not been submitted to reopen the claim. No evidence was submitted in conjunction with the Veteran's attempt to reopen the claim. As a result, there is no indication that either the correct facts were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. There was no undebatable error manifestly changing the outcome at the time. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of an effective date earlier than November 24, 2003 for service connection for degenerative joint disease of the right knee. Therefore, the Veteran's claim must be denied because the benefit-of-the-doubt rule is inapplicable. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

An effective date earlier than November 24, 2003 for service connection for degenerative joint disease of the right knee, evaluated as 10 percent disabling is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's several remaining claims. 

The record shows that in November 2010, a VA medical examination of the joints was performed by a nurse practitioner. The Veteran complained of back symptoms, and right thigh and foot numbness, and headaches were reported. It was also reported that the Veteran had a service history of a head and neck injury, and that he had sustained a fall from a ladder in 2006. The examination findings and diagnoses revealed cervical and lumber degenerative disc disease; sciatica with a history of right foot drop; forehead contusion in service, resolved; recurrent headaches since 2006 per Veteran statement. The examiner opined that the Veteran sustained a minor contusion of his forehead while in active duty but there were no complications. It was also opined that there was no medical evidence to support a right knee problem as a cause of the lumbar condition, and that his lumbar disc disease and right sciatica with history of mild foot drop did not relate to active duty. 

At the December 2013 Travel Board hearing, the Veteran's reiterated his assertion that his low back, right hip, right thigh and foot, residuals of a head injury, and loss of balance disorders are secondary to his service-connected right knee disorder. He states that he sustained a fall from a ladder at his home in 2008 when his service-connected right knee buckled and he fell. In support of his claim, the Veteran submitted statements from private physicians dated in 2011 and 2013 indicating that his back as well as right hip, leg, and foot symptoms are related to an unstable knee that caused the fall that he sustained in 2008. 

In McLendon v. Nicholson, 20 Vet. App. 79, 83  (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is: (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the in-service event, injury, or disease; but (4) insufficient evidence to decide the case. See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013). The third prong, which requires that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold". McLendon, at 83.

Here, a VA medical examination was performed in November 2010, and while the examiner opined that there were no residuals of a service forehead injury, and that there was no medical evidence to support a right knee problem as a cause of the Veteran's lumbar condition, the VA clinician's opinions were not specific regarding the etiology of the entirety of the claimed disorders.  And, indeed now there is medical evidence that has been submitted relating the Veteran's back, right hip, leg and foot disorders to his service-connected right knee disorder, and its instability, causing the claimed disabilities. Further, the Veteran is competent even as a layman to proclaim having experienced relevant symptoms such as headaches and loss of balance. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Based on this additional evidence, it is not certain if any or all of his claimed conditions could be related to either his military service or the fall he sustained that has been attributed to his service-connected right knee disability. Further clinical evidence is required to address this additional clinical information and determine the etiology of the claimed disabilities. 

Based upon the actions that potentially could be taken by the RO as it relates to the several service connection claims on appeal, and the subsequent impact that it may have on the TDIU claim, the Board finds these issues to be inextricably intertwined with the TDIU issue. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA compensation examination(s) to determine the etiology of the Veteran's claimed low back, right hip, right thigh and foot, residuals of a head injury, neck, and loss of balance disorders.

Based on review of the claims file, including a complete copy of this remand, and examination(s) of the Veteran, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that any current low back, right hip, right thigh and foot, residuals of a head injury, neck, and/or loss of balance disabilities are related to or the result of the Veteran's military service or secondary to, i.e., proximately due to, the result of, OR chronically aggravated (permanently worsened beyond the natural progression of the disorder) by the service-connected right knee disorder, including a reported fall from a ladder in 2008 due to a buckling right knee.

Discuss the underlying reasoning of the responses, if necessary citing to specific evidence in the file supporting conclusions. In particular, the examiner must discuss the significance, if any, of private physicians who in 2011 and 2013 attributed the Veteran's injuries to an unstable (service-connected) right knee and resultant fall from a ladder that occurred in 2008.

The examiner(s) must discuss the medical rationale of the opinion, regardless of whether it is favorable or unfavorable to this claim, if necessary citing to specific evidence in the record. 

If the examiner(s) is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible. In particular, the examiner(s) must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion, or whether for example there are multiple possible etiologies with none more prevalent than another, etc. So merely saying he/she cannot comment will not suffice.

2. Then readjudicate the claims in light of all additional evidence, including SSA records of the Veteran that have been associated with the claims folder, for both service connection and for a TDIU. For any claim that is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


